Exhibit 10.23
October 20, 2008
PERSONAL & CONFIDENTIAL
Mr. Lidio Soriano
San Juan, PR
Dear Mr. Soriano:
We are pleased to confirm your employment offer for the position of SVP & Senior
Financial Officer commencing on Monday, October 20th, 2008. Please find below
the terms and conditions that will apply to your hiring with Westernbank, as
previously discussed.

•   Compensation: Our employment offer for this position includes;

  a.   Annual Base Salary of $425,000.00 (payable in 26 biweekly payments).    
b.   Christmas Bonus equivalent to one month salary (less amounts withheld as
established by law), as ratified by the Board of Directors each year. For year
2008 it will be prorated by the amount of months worked.

•   Hiring Bonus: You will receive a hiring bonus in the amount of $100,000.00.
The hiring bonus will be considered as accrued upon payment.   •   Additional
Bonus: According to your position, you will be eligible to obtain a bonus in the
amount of $100,000.00 by year end.   •   Automobile: The Bank will assign you a
Category III Automobile, which value will not exceed $75,000.00. As established
under the Corporate Automobile Policy of the Institution, the Bank will cover
all expenses related to the vehicle’s maintenance and repairs, will pay the
annual vehicle license renewal, including the inspection of the same and will
provide car insurance coverage, which will cover in case of an accident. Normal
expenses as gas, oil and other, will be covered by the vehicle user.   •  
Parking: The Bank will assign you a parking space in the Westernbank World Plaza
building. The cost of such parking space, which amounts to the monthly fee of
$80.00, will be covered by the Bank in full.   •   Health Insurance Plan: You
will be immediately eligible to benefit of a Health Insurance plan with coverage
for you and your family, under the regulations and rates established by the
Institution.

 



--------------------------------------------------------------------------------



 



•   Insurance: You will be eligible for a basic group life insurance in the
amount of 4.0 times your annual salary or $500,000.00, whichever is less. The
cost of said insurance will be covered by the Bank in full. You will also have
the option of extending the life insurance coverage up to $750,000.00
(combined). The additional cost will be covered at your expense. Also, the Bank
will cover the cost of long and short term disability insurance.   •   Savings
Plan 1165(e) and Profit Sharing Plan: You will be eligible to join and invest in
the Savings Plan after your first year of working with the Institution. The plan
includes employee’s contribution, employer’s contribution or match and the
portion of shared gains or Profit Sharing.   •   Vacation Benefit: You will be
eligible to enjoy 21 vacation days per year.

The terms established in this offer will exclusively prevail at the time of
hiring, subject to a satisfactory credit report and a negative criminal record.
If you agree with the same, please sign this document and return it to the Human
Resources department.
We are positive that joining the Westernbank organization will be of utmost
satisfaction to you and a professional challenge.
Welcome to the great family of Westernbank Puerto Rico!
Sincerely,

                  /s/ Carlos Dávila       Mr. Carlos Dávila Torres      EVP &
Chief Retail Banking Officer              /s/ Lidio Soriano       Accepted     
Mr. Lidio Soriano     

 